DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Prosecution History
This Office Action is in response to the Applicant’s remarks and amendments filed on 02/05/2022.  The Applicant has amended claims 1, 3, and 8; canceled claim 11; and added claim 18.  The Examiner has received authorization to further amended claim 1, 10, 13, and 16 and cancel claims 3 and 8.  Claims 1-2, 4-7, 9-10, and 12-18 are presently pending and have been allowed for the reasons below.

Reply the Applicant’s Remarks
The Applicant’s remarks have been fully considered and are addressed as follows.
Claim Interpretation 35 U.S.C. § 112(f).
	The Applicant’s and approved Examiner’s claim amendments have overcome the interpretation of the claims as invoking 35 U.S.C. § 112(f).  Accordingly, claims 2, 4-7, 9-10, and 12-17 are no longer interpreted as invoking 35 U.S.C. § 112(f).
Claim Rejection 35 U.S.C. § 112(b).
	The Applicant’s and approved Examiner’s claim amendments have overcome the rejection of claims 2, 4-7, 9-10, and 12-17 as being indefinite under 35 U.S.C. § 112(b).  Accordingly, the rejection is hereby withdrawn.
Claim Rejection 35 U.S.C. § 112(d).
	The Applicant has canceled claim 11.  Accordingly, the previous rejection of claim 11 as being an improper dependent claim is moot.
Claim Rejection 35 U.S.C. § 101.
The Applicant’s remarks and claim amendments along with the approved Examiner’s claim amendments have overcome the rejection of claims 2, 4-7, 9-10, and 12-17 as being directed to an abstract idea without claiming significantly more under 35 U.S.C. § 101.  Accordingly, the rejection is hereby withdrawn.
Claim Rejection 35 U.S.C. § 103.
The Applicant’s and approved Examiner’s claim amendments have overcome the rejection of claims 2, 4-7, 9-10, and 12-17 under 35 U.S.C. § 103.
New Claims.
The Applicant has added claim 18.  This claim does not add new matter and is allowed based on its dependency from claim 1.

Reasons for Allowance 
Claims 2, 4-7, 9-10, and 12-17 are allowed over the prior art of record.  
The closest prior art or record is:
a.	Dupray et al. US 2017/0069214 A1 (“Dupray”);
b.	Horwood US 2014/0074767 (“Horwood”);
c.	Hwang US 2019/0186940 A1 (“Hwang”);
d.	Murata US 2018/0047174 A1 (“Murata”);
e.	Richardson US 2010/0305858 A1 (“Richardson”); and 
f.	Zelman et al. US 2017/0190334 A1 (“Zelman”).
Dupray teaches that actual probability (or distribution of probabilities) for the various locations may be calculated or assigned based on physical or regression models, lookup tables 
Horwood teaches a method and system for predicting a location of an object in a multi-dimensional space wherein the input probability density function and the transformed probability density function are both represented by Gauss von Mises distributions defined on the cylindrical multi-dimensional space.
Hwang teaches a map creating device that creates the predicted driving route of the surrounding vehicle by generating a circular distribution or an elliptical distribution over time, and can also create a grid map by using the generated circular or elliptical distribution.
Murata teaches target monitoring and position prediction system.
Richardson teaches a system for predicting the path of a pedestrian using non-kinematic behavioral mapping.
Zelma teaches predicting a driver’s intent when the driver approaches an intersection.
The following is the examiner’s statement for reasons for allowance:
As per Claim 1.
The closest prior art taken either individually or in combination with other prior art of record fails to teach or suggest:
a probability distribution model generator that generates a probability distribution model regarding a traveling direction of the moving object based on a movable region of the moving object . . . the probability map having a same shape as that of the movable region,
wherein the probability distribution model generator generates the probability distribution model based on data on the traveling direction of the moving object, 
wherein the data includes first data calculated based on first information on the traveling direction of the moving object and second data calculated based on second information of the traveling direction of the moving object, the second information being obtained by the information obtainer subsequent to the first information,
As per Claims 2, 4-7, 9, 12, and 14-18.
These claims depend from claim 1 and are also determined to be allowable based on their dependency from the base claim (claim 1) and intervening claims (2, 4, 6, and 18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EXAMINER'S AMENDMENT

An Examiner's amendment to the record appears below.  Should the changes and/oradditions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Tomoki Tanida Reg. No. 60,453 on February 19, 2022.

In the Claims:
1.	(Currently Amended) A behavior prediction system comprising: 
a processor; and
a display, 
wherein the processor is programmed to perform as:
an information obtainer that obtains information on a traveling direction of a moving object whose behavior is to be predicted; 
a probability distribution model generator that generates a probability distribution model regarding a traveling direction of the moving object based on a movable region of the moving object and the information on an obtained traveling direction of the moving object; and
a map generator that uses the probability distribution model to calculate probabilities that the moving object passes through respective areas into which the movable region of the moving object is divided and that generates a probability map in which the probabilities are assigned to the respective areas, the probability map having a same shape as that of the movable region,
wherein the probability distribution model generator generates the probability distribution model based on data on the traveling direction of the moving object, 
wherein the data includes first data calculated based on first information on the traveling direction of the moving object and second data calculated based on second information of the traveling direction of the moving object, the second information being obtained by the information obtainer subsequent to the first information, and 
wherein the display displays the probability map.
3.	(Canceled)
8.	(Canceled)
10.	(Currently Amended) The behavior prediction system according to claim 18, wherein the probability distribution model generator generates the probability distribution model using von Mises distribution.
13.	(Currently Amended) The behavior prediction system according to claim 18, wherein, in response to change in tendency of a traveling direction of the moving object, the probability distribution model generator resets the data on the traveling direction of the moving object calculated before the change based on the information on the traveling direction of the moving object, and generates the probability distribution model based on data on a newly calculated traveling direction of the moving object.
16.	(Currently Amended) The behavior prediction system according to claim 18, wherein, the map generator calculates probabilities that the moving object passes through the respective areas by a dynamic programming method.


/KEVIN P MAHNE/Primary Examiner, Art Unit 3668